DETAILED ACTION
This is a response to the Amendment to Application # 17/205,153 filed on October 26, 2022 in which claims 1 and 11 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 11 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16, and 18-20 rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen US Patent 10,437,833 (hereinafter Nguyen), as cited on the Notice of References Cited dated October 1, 2021 in view of Audet, US Publication 2009/0070662 (hereinafter Audet), and in further view of Muthuswamy et al., US Publication 2022/0179916 (hereinafter Muthuswamy).

Regarding claim 1, Nguyen discloses a system for natural language processing for document sequences, the system comprising a computing device” (Nguyen col. 2, ll. 38-45). Additionally, Nguyen discloses “the computing device configured to: train a neural network as a function of a corpus of documents, wherein training comprises: receiving the corpus of documents; identifying a plurality of significant terms” (Nguyen col. 27, l. 56-col. 28, l. 13) by training the neural network using a corpus of sentences1 and identifying a plurality of “non-commonly used terms” (i.e., significant terms). Further, Nguyen discloses “tuning, as a function of the corpus of documents, the neural network to generate a plurality of vectors” (Nguyen col. 28, ll. 13-25) by generating a refined matrix, because a matrix is a series of vectors. Moreover, Nguyen discloses “ the plurality of vectors including, for each significant term of the plurality of significant terms, a vector in a vector space, wherein the vector space represents a plurality of semantic relationships between the plurality of significant terms and a plurality of semantic units in the corpus of documents” (Nguyen col. 28, ll. 13-25) where the non-commonly used terms are associated with a portion of the matrix (i.e., a vector)  that are a “semantic representation” between the commonly used terms and the non-commonly used terms. Likewise, Nguyen discloses “receive a current document sequence including a plurality of documents in a sequential order” (col. 6, ll. 39-58) by receiving a plurality of sentences (i.e., documents) in a sequential order. Nguyen also discloses “map a plurality of mapped terms of the plurality of significant terms to the plurality of documents as a function of the neural network and the … plurality of vectors” (Nguyen col. 6, ll. 39-58 and col. 28, ll. 47-55) by mapping the terms using semantic meaning, which determined using the matrices discussed previously (i.e., as a function of the neural network and the plurality of vectors). Finally, Nguyen discloses “generate a plurality of timelines as a function of the sequential order and the plurality of mapped terms” (Nguyen col. 20, ll. 20-34) by producing a grouping of messages based on their time range, which is a form of time line.
Nguyen does not appear to explicitly disclose “wherein the plurality of timelines comprises graphical representations of each of the plurality of mapped terms as a function of a time metric; and one or more clusters of documents comprising documents of the plurality of documents, wherein each of the one or more clusters of documents is located on a timeline of the plurality of timelines as a function of the time metric.” Nguyen additionally does not appear to explicitly disclose “wherein the neural network outputs a term frequency-inverse document frequency of at least a vector of the plurality of vectors” or “map a plurality of mapped terms of the plurality of significant terms to the plurality of documents as a function of the neural network and the term frequency-inverse document frequency of the at least a vector of the plurality of vectors.”
However, Audet discloses a text parsing system that parses terms within a corpus of documents and generates a plurality of timelines, “wherein the plurality of timelines comprises graphical representations of each of the plurality of mapped terms as a function of a time metric” (Audet ¶ 66 and Fig. 8) by generating three timelines that map the terms “Patent Office,” “Specification Documents,” and “Client” over time T. Additionally, Audet discloses “one or more clusters of documents comprising documents of the plurality of documents, wherein each of the one or more clusters of documents is located on a timeline of the plurality of timelines as a function of the time metric” (Audet ¶ 66 and Fig. 8) by showing clusters of documents above and/or below the timeline. 
Nguyen and Audet are analogous art because they are from the “same field of endeavor,” namely that of document term parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nguyen and Audet before him or her to modify the timeline of Nguyen to include the timeline of Audet.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Nguyen differs from the claimed invention by including a different timeline in place of the claimed timeline. Further, Audet teaches that the claimed timeline was well known in the art. One of ordinary skill in the art could have predictably substituted the timeline of Audet for the timeline of Nguyen because both are merely timelines.

The combination of Nguyen and Audet does not appear to explicitly disclose “wherein the neural network outputs a term frequency-inverse document frequency of at least a vector of the plurality of vectors” or “map a plurality of mapped terms of the plurality of significant terms to the plurality of documents as a function of the neural network and the term frequency-inverse document frequency of the at least a vector of the plurality of vectors.”
However, Muthuswamy discloses a neural network for generating vectors resenting semantic relationships between terms “wherein the neural network outputs a term frequency-inverse document frequency of at least a vector of the plurality of vectors” (Muthuswamy ¶ 24) where the TF-IDF is “passed along” (i.e., output) by the neural network.
Additionally, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Muthuswamy was combined with Nguyen and Audet, that the output TF-IDF of Muthuswamy would be used with the mapping of Muthuswamy and Audet. Therefore, the combination of Nguyen, Audet, and Muthuswamy at least teaches and/or suggests the claimed limitation “map a plurality of mapped terms of the plurality of significant terms to the plurality of documents as a function of the neural network and the term frequency-inverse document frequency of the at least a vector of the plurality of vectors,” rendering it obvious.
Nguyen, Audet, and Muthuswamy are analogous art because they are from the “same field of endeavor,” namely that of document analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nguyen, Audet, and Muthuswamy before him or her to modify the neural network of Nguyen and Audet to include the TF-IDF output of Muthuswamy.
The motivation for doing so would have been that term frequency-inverse document frequency is known to those of ordinary skill in the art to be easy to use and computationally cheap to perform. 

Regarding claim 11, it merely recites a method for performing the steps executed by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Nguyen, Audet, and Muthuswamy comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 12, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “wherein training the training the neural network includes performing named entity recognition as a function of the corpus of documents and training the neural network as a function of the named entity recognition” (Nguyen col. 11, l. 54-col. 12, l. 2 and col. 27, l. 56-col. 28, l. 13) by training the neural network using semantic information and indicating that the semantic information includes performing named entity recognition. 

Regarding claims 3 and 13, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 2 and 12 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “wherein a named entity timeline is produced as a function of the named entity recognition and the current document sequence” (Nguyen col. 20, ll. 35-50) by disclosing that the results may be ordered based on time using semantic information, which is based on the named entity recognition for the reasons previously discussed.

Regarding claims 4 and 14, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “tokenizing the current document sequence” (Nguyen col. 6, ll. 39-60) by giving the example of segmenting the sentence “A dog ran to the yard” into the segments (i.e., tokens) “A dog,” “ran,” and “the yard.” Further, the combination of Nguyen, Audet, and Muthuswamy discloses “parsing the current document sequence into a plurality of current semantic units as a function of the significant terms” (Nguyen col. 6, l. 39-col. 7, l. 6), by parsing the segments into classes such as “animate-entity” and “self-move.” Moreover, the combination of Nguyen, Audet, and Muthuswamy discloses “generating a plurality of current semantic unit vectors as a function of the plurality of current semantic units and the neural network, wherein each current semantic unit vector of the plurality of current semantic unit vectors represents a current semantic unit of the plurality of current semantic units” (Nguyen col. 3, ll. 20-22; col. 6, l. 39-col. 7, l. 6; and col. 10, l. 59-col. 11, l. 21) where a plurality of bracketed segments are generated, which are defined as “senses,” and those senses are represented as vectors based on semantic data of the units. Finally, the combination of Nguyen, Audet, and Muthuswamy discloses “mapping the plurality of current semantic unit vectors in the vector space as a function of the significant terms using a vector relationship model” (Nguyen col. 10, l. 59-col. 11, l. 21 and col. 27, l. 56-col. 28, l. 13) by disclosing that commonly used words and non-commonly used words are mapped to the matrix (i.e., semantic unit vectors).

Regarding claims 5 and 15, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 4 and 14 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “wherein the vector relationship model includes cosine similarity.” (Nguyen col. 8, ll. 45-49).

Regarding claims 6 and 16, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “wherein representing semantic relationships includes generating a matrix and representing the semantic relationships as a function of the matrix.” (Nguyen col. 27, l. 56-col. 28, l. 13).

Regarding claims 8 and 18, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “wherein generating the timeline includes establishing a categorical element and generating the sequence timeline as a function of the categorical element” (Nguyen col. 20, ll. 35-50) where the timeline includes establishing categories such as hierarchical categories.

Regarding claims 9 and 19, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “further configured to produce a query element as a function of the neural network.” (Nguyen Abstract).

Regarding claims 10 and 20, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 9 and 19 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy discloses “generating a database storing a plurality of documents as a function of the neural network” (Nguyen col. 27, l. 56-col. 28, l. 13) where the neural network creates a matrix (i.e., a database) storing the sentences. Further, the combination of Nguyen, Audet, and Muthuswamy discloses “determining a vector similarity of at least a result of the database to a query term” (Nguyen col. 7, ll. 25-45) by determining similarity of the sequences (i.e., vectors) as a result of the query. Finally, the combination of Nguyen, Audet, and Muthuswamy discloses “producing the query element as a function of the vector similarity” (Nguyen col. 5, l. 55-col. 6, l. 4) by displaying the query results.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen in view of Audet and Muthuswamy, as applied to claims 6 and 16 above, in further view of Han et al., US Publication 2021/0005182 (hereinafter Han), as cited on the Notice of References Cited dated October 1, 2021.

Regarding claims 7 and 17, the combination of Nguyen, Audet, and Muthuswamy discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, the combination of Nguyen, Audet, and Muthuswamy does not appear to explicitly disclose “wherein generating a matrix includes performing a singular value decomposition on the matrix.”
However, Han discloses a system and method for using a neural network including the step “wherein generating a matrix includes performing a singular value decomposition on the matrix.” (Han ¶ 76).
Nguyen, Audet, Muthuswamy, and Han are analogous art because they are from the “same field of endeavor,” namely that of neural networks and artificial intelligence. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nguyen, Audet, Muthuswamy, and Han before him or her to modify the matrix of Nguyen, Audet, and Muthuswamy to include the singular value decomposition of Han.
The motivation for doing so would have been that such decomposition results in a more efficient and less complex neural network. (Han ¶ 76). 

Response to Arguments
Applicant’s request filed October 26, 2022, to hold the objections to claims 1-20 and the objection to the title in abeyance (Remarks 7-8) have been noted.

Applicant’s arguments filed October 26, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (Remarks 8-9) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nguyen, Audet, and Muthuswamy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ramesh et al., US Publication 2018/0121549, System and method for outputting a term frequency-inverse document frequency score from a neural network. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain and ordinary meaning of a document is an electronic block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov, Page 2). Thus, sentences are “documents” within the plain and ordinary meaning of the term.